t c summary opinion united_states tax_court charles m rideaux petitioner v commissioner of internal revenue respondent docket no 4082-05s filed date charles m rideaux pro_se monica d gingras for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issue for decision is whether a qualified_retirement_plan distribution was attributable to petitioner’s being disabled within the meaning of sec_72 thereby excepting him from liability for the sec_72 10-percent additional tax background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in anaheim california petitioner was employed by southern california edison co southern cal as a boiler mechanic for years he worked for southern cal until his retirement in march of as a boiler mechanic petitioner’s job was to maintain power generating stations which required him to engage in heavy work when working on a boiler petitioner was required to lift large pieces of metal with his coworkers that weighed between pounds petitioner’s responsibilities included among other things replacing valves doing boiler overhauls welding on a steel platform on his knees and constructing parts for maintenance of the power plant petitioner’s medical history petitioner has a history of physical injuries sustained while working for southern cal in petitioner had surgery for his back in petitioner started to notice pain in his left shoulder while performing his regular job duties the physician diagnosed him with bursitis shoulder tendonitis which was likely a result of repetitive use of his left upper extremity required while lifting pushing and pulling heavy materials including pumps valves flat plates and other parts of the boilers since that time petitioner has been self- treating with medications as well as applications of heat and ice in petitioner received an injection of steroids for his left shoulder to ease the pain in february of petitioner sustained a work-related injury to his left knee petitioner had knee surgery took a leave of absence and has not worked since his knee injury in although petitioner has a full range of motion for his left knee he suffers pain to his knee with movement and weight bearing as a result of his knee injury in petitioner started having complications with his back and he received a series of epidural steroid injections to ease the pain to his lumbar spine in petitioner was diagnosed with arthritis in the left knee lumbar radiculopathy pain in the lower extremities epidural fibrosis of the lumbar spine scar tissue near the nerve spot obesity and a left shoulder rotator cuff tear some of these physical ailments stemmed from or are related to injuries that petitioner sustained in earlier years due to his knee injury petitioner gained pounds from inactivity his weight exacerbated his knee and back pain which hampered his recovery petitioner’s physicians recommended that he participate in a weight loss program as part of his treatment during petitioner went to physical therapy three times a week and was required to engage in a home exercise program petitioner was asked to limit his weight bearing lifting and bending activities in addition petitioner went for an orthopedic reevaluation approximately every weeks to track the progress of his recovery by letter dated date petitioner’s primary treating physician dr steven nagelberg advised that he had been treating petitioner for work-related injuries from date to date for a left rotator cuff tear left knee arthritis and lumbar radiculopathy dr nagelberg further advised that petitioner was considered temporarily totally disabled from date to date petitioner’s distribution in march of while petitioner was still on leave southern cal offered and petitioner accepted an early retirement package petitioner received a lump-sum_distribution of dollar_figure from the southern california edison co benefits administration distribution in at the time petitioner wa sec_50 years old petitioner filed a form_1040 u s individual_income_tax_return for on which he included the distribution as income petitioner claimed on line of form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts that he was excepted from the additional tax on early distributions because the distribution was due to total and permanent disability on date respondent issued to petitioner a statutory_notice_of_deficiency for respondent determined that petitioner is liable for an additional tax on the distribution under sec_72 because his premature_distribution did not meet any of the exceptions enumerated under sec_72 discussion sec_72 generally imposes a 10-percent additional tax on premature distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of the statutory exceptions under sec_72 one of the exceptions listed is a distribution attributable to the employee’s being disabled within the meaning of sec_72 sec_72 the legislative purpose underlying the sec_72 tax is that ‘premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening’ 111_tc_250 quoting 106_tc_337 s rept pincite c b supp respondent argues that petitioner’s periodic professional consultations with physicians for lower back pain and arthritis in the left knee do not constitute disabled within the meaning of sec_72 sec_72 provides meaning of disabled -- for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 petitioner does not argue that the burden_of_proof should be shifted to respondent under sec_7491 regardless of whether the sec_72 additional tax is an additional_amount to which sec_7491 would apply petitioner has met his burden of showing that he was disabled at the time of the distribution the determination of whether a taxpayer is disabled is made with reference to all the facts of the case see sec_1 17a f income_tax regs the regulations also set forth general considerations upon which a determination of disability is to be made such as the nature and severity of the impairment see sec_1_72-17a income_tax regs the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged prior to the arising of the disability see dwyer v commissioner supra pincite sec_1_72-17a income_tax regs therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity considering the individual’s education training and work experience sec_1_72-17a income_tax regs respondent argues that on box of form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc issued by southern cal the distribution was classified as an early distribution no known exception petitioner affirmatively claimed on line of form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts that he was excepted from the additional tax because the distribution was due to total and permanent disability the court finds that despite the distribution classification on the form 1099-r petitioner has provided sufficient evidence to show that he was disabled at the time of the distribution prior to petitioner’s knee injury his position as a boiler mechanic at the power plant required him with assistance from his coworkers to repeatedly lift heavy objects and to be on his knees for certain tasks such as welding on a platform according to the medical evaluations from petitioner’s physicians during petitioner experienced pain whenever he moved or shifted weight onto his left knee as a result petitioner was unable to return to work because he could not lift heavy objects even had petitioner not retired the evidence shows that petitioner’s injuries were such that he could no longer perform his job see brown v commissioner tcmemo_1996_421 finding that petitioner was disabled since he could not climb ladders or otherwise lift heavy objects or walk beams because his position as a project engineer required him to be substantially mobile and physically fit the term indefinite under sec_72 means that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity sec_1_72-17a income_tax regs for example an individual who suffers a bone fracture which prevents him from working for an extended period of time will not be considered disabled if his recovery can be expected in the foreseeable future if the fracture persistently fails to knit the individual would ordinarily be considered disabled id an impairment which is remediable does not constitute a disability sec_1_72-17a income_tax regs an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity id although petitioner went to physical therapy sessions and received steroid shots for his pain petitioner remained on leave and was unable to work petitioner received treatments to his knee for at least years after his injury in moreover petitioner’s lower back pain in part triggered by his knee injury stemmed from injuries sustained earlier in his career as a boiler mechanic these longstanding injuries are comparable to a bone fracture that persistently fails to knit as set forth by the example in the income_tax regulations according to a letter from petitioner’s primary treating physician petitioner was considered temporarily totally disabled for the entire period under his care from date to date the resolution of whether petitioner was disabled within the meaning of sec_72 now turns upon a narrow question of fact--whether petitioner’s injuries were temporary or indefinite there is a dearth of cases interpreting and analyzing the term indefinite under sec_72 and sec_1 17a f income_tax regs there is however in the context of a taxpayer who seeks deductions for certain expenses_incurred while away from home under sec_162 a well-established body of caselaw that has analyzed and contrasted the concepts of temporary and indefinite see 358_us_59 681_f2d_1157 9th cir following 671_f2d_1059 7th cir affg tcmemo_1981_407 54_tc_355 affd 438_f2d_1216 6th cir they lend guidance to the interpretation of indefinite in this case an employment is for an indefinite duration if its termination is not foreseeable or is not reasonably expected to be foreseen within a fixed or reasonably short_period of time 74_tc_578 stricker v commissioner supra pincite white v commissioner tcmemo_1984_128 duley v commissioner tcmemo_1979_262 the mere labeling or designation of a job as temporary is not determinative the duration of a job is indefinite if termination is not foreseeable within a short_period of time 34_tc_611 allison v commissioner tcmemo_1986_346 moreover employment that was temporary in its inception may become indefinite due to change_in_circumstances or simply by the passage of time see mitchell v commissioner supra pincite 66_tc_467 49_tc_557 moxey v commissioner tcmemo_1988_156 similarly although petitioner’s injuries were labeled as temporary there was no reasonable indication nor could it be reasonably anticipated or be foreseen at the time of the distribution in when or if petitioner would be able to return to work even if petitioner’s injuries were temporary initially over time they became indefinite the inability to predict when petitioner would be able to return to work if ever caused the disability to be indefinite within the meaning of sec_72 and sec_1_72-17a income_tax regs see brown v commissioner supra the court finds that petitioner’s physical injuries which were of a long-continued and indefinite duration prevented him from engaging in his customary or any comparable substantial_gainful_activity accordingly petitioner was disabled within the meaning of sec_72 and the distribution is not subject_to the 10-percent additional tax under sec_72 reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
